IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-92-558-CR



ALLEN GRANT,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NO. 0915092, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING

 



PER CURIAM
	A jury found appellant guilty of murder and assessed punishment at imprisonment
for seventy-five years.  Tex. Penal Code Ann. § 19.02 (West 1989).  We will affirm.
	Appellant brings forward three points of error, each complaining of the district
court's failure to give the statutory instruction on the law concerning good time credit and parole
eligibility.  Tex. Code Crim. Proc. Ann. art. 37.07, § 4(a) (West Supp. 1993).  The record
reflects that after the proposed punishment charge was prepared, the court asked defense counsel
if he wanted the section 4(a) instruction included, saying,  "I am going to give you whatever you
want."  Counsel replied,  "Judge, we have no objection to the charge as written.  We don't want
an additional charge."  The charge given does include an instruction "not to consider or discuss
the possible actions of the Board of Pardons and Paroles or how long this defendant will be
required to serve the punishment which you assess."
	The section 4(a) instruction was omitted at appellant's request.  A defendant may
not invite error and then complain thereof on appeal.  Tucker v. State, 771 S.W.2d 523, 534 (Tex.
Crim. App. 1988); Cadd v. State, 587 S.W.2d 736, 741 (Tex. Crim. App. 1979); Ex parte
Hargett, 827 S.W.2d 606 (Tex. App.--Austin 1992, pet. ref'd).  In our opinion, the section 4(a)
instruction is not an absolute, systemic requirement that cannot be waived by the defendant.  See
Marin v. State, 851 S.W.2d 275, 279-80 (Tex. Crim. App. 1993).  The points of error are
overruled.
	The judgment of conviction is affirmed.

Before Chief Justice Carroll, Justices Aboussie and B. A. Smith
Affirmed
Filed:   November 3, 1993
Do Not Publish